

Exhibit 10.1
DEED OF AMENDMENT
Date: 29 June 2018
Between:
(1) Citibank Europe plc (“Citibank”); and
(2) Aspen Bermuda Limited (the “Company”).
1. Background
1.1 On 30 July 2012 a Committed Facility Letter for Issuance of Payment
Instruments was signed between Citibank and the Company, as amended by a Letter
of Amendment dated 30 June 2014 and a Letter of Amendment dated 30 June 2016
(the “Committed Facility Letter”).
1.2 The Parties have agreed certain amendments to the Committed Facility Letter
as detailed in this deed.
1.3 Terms and expressions defined in the Committed Facility Letter shall have
the same meanings when used in this deed unless the context otherwise requires
or the contrary is otherwise indicated.
1.4 The parties to this deed hereby agree that from the Effective Date (as
defined below) the rights and obligations of the parties under the Committed
Facility Letter and the terms of the Committed Facility Letter shall be amended
as specifically set out below.
2. Effective Date
The following amendments shall take effect on and from 30 June 2018 (“Effective
Date”).
3. Amendments
With effect from the Effective Date, the the following amendments shall be made
to the Committed Facility Letter:
(i)
Clause 5.2 (c) of the Committed Facility Letter shall be amended and restated in
its entirety as follows:

“the tenor of a Credit is no longer than 24 months; and/or”
(ii)
Clause 8 of the Committed Facility Letter shall be amended and restated in its
entirety as follows:

“The facility shall only apply in respect of Credits issued on or prior to 30
June 2020 (the “Facility Period”). The Facility shall expire on the earlier of
(1) the date that is one year from the end of the Facility Period; or (2) the
stated expiry date on the last remaining Credit issued within the Facility
Period (the “Expiry Date”). The Bank and the Company shall commence
negotiations, without being under any obligation, regarding the renewal of the
Facility at least 60 days before the end of the Facility Period.”
(iii)
A new Clause 18 (Data Protection) to be inserted to the Committed Facility
Letter as follows:

“18. Data Protection
18.1.
Definitions. The terms ‘personal data’, ‘processing’, ‘data subject’ and
‘supervisory authority’ shall have the respective meanings set forth in the
General Data Protection Regulation (EU) 2016/679, as amended or superseded from
time-to-time.”



18.2.
Compliance with law. Each party will comply with applicable data protection and
privacy laws in processing personal data in connection with its activities under
this Fee Letter. Without limiting the foregoing, the Company warrants that: (i)
any personal data that it provides to the Bank has been processed fairly and
lawfully, is accurate and is relevant for the purposes for which it is provided
to the Bank; (ii) it shall provide notice to, and shall seek consent from (and
promptly upon the Bank’s request shall provide evidence to the Bank of having
provided





--------------------------------------------------------------------------------




such notices and/or obtained such consents), data subjects regarding the Bank’s
processing of their personal data in accordance with any instructions of the
Bank from time to time; and (iii) pursuant to clause (ii) it will provide data
subjects with a copy of the relevant TTS EEA Privacy Statement accessible at
https://www.citibank.com/tts/sa/tts-privacy-statements/index.html (or such other
URL or statement as the Bank may notify to the Company from time to time).


18.3.
Mutual cooperation. In respect of the personal data a Party processes under or
in connection with this Agreement, the Party:

(i)
will promptly notify, and reasonably cooperate with and provide information to,
the other party in respect of any data subject requests, communications from
supervisory authorities, or material security incidents relating to the
processing of personal data under this Committed Facility Letter, in each case
to the extent reasonably necessary to enable the other party to meet its
obligations to data subjects and/or supervisory authorities.

(ii)
will implement and maintain reasonable and appropriate technical and
organisational security measures to protect the personal data that is within its
custody or control against unauthorised or unlawful processing and against
accidental loss or destruction of, or damage to the personal data; and

(iii)
will ensure that employees who have access to the personal data have undergone
training in the care and handling of personal data.

4. Costs and expenses
Each party to this deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this deed.
5. Affirmation and acceptance
5.1 With effect from the Effective Date, the terms and conditions of the
Committed Facility Letter shall be read and construed by reference to this deed
and all references to the Committed Facility Letter shall be deemed to
incorporate the relevant amendments contained within this deed and all
references in the Committed Facility Letter to “this Committed Facility Letter”
shall with effect from the Effective Date be references to the Committed
Facility Letter as amended by this deed.
5.2 In the event of any conflict between the terms of this deed and the
Committed Facility Letter, the terms of this deed shall prevail.
5.3 For the avoidance of doubt, except as amended by the terms of this deed, all
of the terms and conditions of the Committed Facility Letter shall continue to
apply and remain in full force and effect.
5.5 The Company shall, at the request of Citibank, do all such acts necessary or
desirable to give effect to the amendments effected or to be effected pursuant
to the terms of this deed.
6. Continuation of Security
The Company confirms that, on and after the Effective Date:
(a) notwithstanding the amendments made to the Committed Facility Letter
pursuant to this deed, the Amended and Restated Pledge Agreement dated 18th
December 2014 between the Company and Ciitbank (the “Pledge Agreement”) and any
security granted under it continues in full force and effect; and
b) such Pledge Agreement and security extends to the Committed Facility Letter,
as amended pursuant to this deed.
7. Counterparts
This deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement.






--------------------------------------------------------------------------------




8. Third party rights
No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.
9. Governing law
This deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.


































































--------------------------------------------------------------------------------




Signatories to the deed of amendment




--------------------------------------------------------------------------------




EXECUTED AS A DEED BY OR ON BEHALF OF THE COMPANY and signed by the persons
specified on the right
acting in accordance with the laws of Bermuda, 
under the authority of the Company pursuant to a unanimous decision by the Board
of Directors of Aspen Bermuda Limited at a board meting dated 2 May 2018


















GIVEN UNDER the Common Seal of CITIBANK EUROPE PLC and delivered as a DEED:


Signed /s/ Bryan Astwood
Name Bryan Astwood
Title Director




Signed /s/ Marcus Foley
Name Marcus Foley
Title Director












Director: /s/ Cecilia Ronan Secretary: /s/ Fiona Mahon



